           Case 1:19-cv-04074-VEC Document 29 Filed 07/11/19 Page 1 of 3



UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 DONALD BERDEAUX and CHRISTINE                                  :   DOC #:
 GRABLIS, individually and on behalf of all                     :   DATE FILED: 7/11/2019
 others similarly situated,                                     :
                                                                :      19-CV-4074 (VEC)
                                              Plaintiff,        :
                                                                :          ORDER
                            -against-                           :
                                                                :
 ONECOIN LTD; RUJA IGNATOVA;                                    :
 KONSTANTIN IGNATOV; SEBASTIAN                                  :
 GREENWOOD; and MARK SCOTT,                                     :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2019, Plaintiff Christine Grablis and Movant Donald Berdeaux

filed a joint motion to be appointed as co-lead plaintiffs and for approval of their selection of

Levi & Korsinsky LLP and Silver Miller to be co-lead counsel, see Dkts. 21-23;

        WHEREAS on July 10, 2019, consistent with this Court’s order, Movant Berdeaux

submitted an affidavit certifying that he alleges approximately $755,918.92 in losses as a result

of Defendants’ alleged conduct, see Dkt. 25, significantly greater than the approximately

$130,000 in losses Plaintiff Grablis alleges, see Dkt. 1 ¶ 17;

        WHEREAS, because of (1) the apparent lack of a pre-litigation relationship between

Plaintiff Grablis and Movant Berdeaux; (2) their relative lack of sophistication in managing

PSLRA litigation compared to, for example, a pension fund or similar entity; and (3) the fact that

proposed co-Lead Counsel Levi & Korsinsky, LLP did not appear in this action until July 8,

2019, the same day that Movant Berdeaux first appeared in this case, see Dkt. 20, suggesting that

“the proposed group has been assembled as a makeshift” for “the purpose of amassing an

aggregation of investors purported to have the greatest financial interest in the action,” Verghese


                                                   Page 1 of 3
          Case 1:19-cv-04074-VEC Document 29 Filed 07/11/19 Page 2 of 3



v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 392 (S.D.N.Y. 2008), the Court

is not persuaded that Grablis and Berdeaux “will be able to function cohesively and to effectively

manage the litigation apart from their lawyers” and thus that “permitting [these] unrelated

investors to join together as a group . . . would best serve the [putative] class,” id.;

        WHEREAS, having rejected aggregation, “the Court may consider” Movant Berdeaux

“individually, as if he had moved to be appointed as lead plaintiff alone,” id. at 394;

        WHEREAS Movant Berdeaux is presumptively the most adequate lead plaintiff because

he (1) “has . . . made a motion in response to a notice” publicly advertising the filing of the

action; (2) compared to the other contender, Plaintiff Grablis, “has the largest financial interest in

the relief sought by the class”; and (3) “otherwise satisfies the requirements of Rule 23 of the

Federal Rules of Civil Procedure,” id. § 78u-4(a)(3)(B)(iii)(I); and

        WHEREAS the Court sees no circumstances rebutting that presumption,

        IT IS HEREBY ORDERED that the joint motion for appointment as co-lead plaintiffs

and for approval of co-lead counsel [Dkts. 21-23] is GRANTED IN PART and DENIED IN

PART. Movant Berdeaux is appointed as the sole Lead Plaintiff of this action under 15 U.S.C

§ 78u-4(a)(3)(B)(i) and (iii).

        IT IS FURTHER ORDERED that all further submissions in this case must use the

amended caption featured at the top of this order.

        IT IS FURTHER ORDERED that no later than July 19, 2019, Lead Plaintiff Berdeaux

must file a motion for the approval of Lead Counsel under 15 U.S.C § 78u-4(a)(3)(B)(v). If

Lead Plaintiff Berdeaux continues to prefer that both Levi & Korsinsky LLP and Silver Miller be

approved as co-Lead Counsel, his motion must explain why the retention of two law firms is

appropriate and necessary to adequately represent the putative class. The Court notes that it does




                                              Page 2 of 3
            Case 1:19-cv-04074-VEC Document 29 Filed 07/11/19 Page 3 of 3



not, at this juncture, see any reason to doubt that either firm is qualified or generally able to

conduct the litigation. Nor is the Court categorically opposed to the appointment of co-lead

counsel. It is, however, keen on avoiding duplicative work in litigating this case, particularly as

it bears on the approval of any class-wide settlement that provides for attorneys’ fees, costs, and

expenses.

       The Clerk of Court is respectfully directed to (1) close the open motion at Dkt. 21;

(2) designate Donald Berdeaux as “Lead Plaintiff” on the docket; (3) and permit the filing of

future documents in this case under the amended caption featured at the top of this order.



SO ORDERED.
                                                            ________________________
Date: July 11, 2019                                            VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                             Page 3 of 3
